        Case 7:17-cv-07307-NSR-PED Document 80 Filed 09/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 McGriff,
                                                                        AMENDED
                                                                         ORDER
                                       Plaintiff,

                   - against                                       17Civ.7307(NSR)(PED)

 Keyser, et al.,




                                       Defendants.


PAUL E. DAVISON, U.S.MJ.;

       The Order entered herein on August 28, 2020 [Dkt. 79], pertaining to the possible

appointment of pro bono counsel, is hereby amended to specify that volunteer counsel may, at


counsel's election, enter an appearance for discovery purposes only.


Dated: September 2, 2020
       White Plains, New York
                                                     SO ORDERED



                                                             Davison,US.M.J
